Citation Nr: 9917046	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a December 1997 decision of 
the Board of Veterans' Appeals (the Board).  It was the 
Board's decision in December 1997 that the preponderance of 
the evidence was against service connection for PTSD.  The 
Court in December 1998 vacated the December 1997 Board 
decision on this issue and remanded the matter to the Board 
for further consideration.  In April 1999, the veteran's 
attorney was advised of the opportunity to submit additional 
argument and evidence in support of the appeal within 30 days 
of the date of the Board's letter.  Additional evidence and 
argument supporting the appeal was received at the Board in 
May 1998.

In a representation agreement signed by the appellant in 
April 1998 there did not appear to be a statement that direct 
contact with the client by VA is not authorized or that all 
correspondence or other communication for the appellant must 
be addressed to the attorney and sent directly to the 
attorney.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Regarding the appellant's claim of service connection for 
PTSD, after review of the development of the claim in light 
of the holding in Gaines v. West, 11 Vet. App. 353 (1998) 
that supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), 
the argument presented in the joint motion for remand and the 
recent argument submitted by the appellant's attorney, it is 
the opinion of the Board that the RO must complete additional 
development in order to comply with the Court's order.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD.  There is a 
diagnosis of PTSD apparently linked to events (stressors) 
reported by the veteran to have occurred in service.  Cohen, 
10 Vet. App. at 136-37.  

The RO in a July 1996 statement of the case and a June 1997 
supplemental statement of the case (SSOC) advised the 
veteran, in essence, that the record did not contain 
conclusive evidence of combat-related stressors.  The Board 
decision did not appear to have information regarding the 
significance of information in the veteran's personnel 
records that could be interpreted as establishing that he 
engaged in combat with the enemy.  

The Board observes that the veteran's personnel records have 
been received.  The records show listed under the record of 
combat history, expeditions and awards "Participated in 
Counter-Insurgency Operations in the Republic of South 
Vietnam with the 1st Marine Division (Rein) FMF" from June 
14, 1966 to June 12, 1967 and his award of the Republic of 
Vietnam Campaign Medal.  The veteran's attorney argued in 
1998 regarding the significance of the award of the 
Presidential Unit Citation Ribbon with 1 star and the 
Republic of Vietnam Meritorious Unit Citation, and Gallantry 
Cross Medal Color with Palm in the determination of the 
veteran's combat participation.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  



In a claim based upon claimed combat experiences, such as the 
veteran's PTSD claim, there are additional criteria.  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f)(1998).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in counterinsurgency operations 
in the determination of whether the veteran engaged in combat 
with the enemy, an analysis of sworn testimony recalling 
combat events, the application of 38 U.S.C.A. § 1154(b) 
adjudication benefits regarding the need for corroboration, 
and a discussion of the application of the-benefit-of-the-
doubt rule.  See Gaines, 11 Vet. App. at 358-60 for a 
detailed discussion of the significance of each element in 
the merits adjudication. 

On further review of the record, the Board notes that a 
diagnosis of PTSD was made after VA examination in October 
1995, and that the examiner apparently assessed stressors 
under the diagnostic criteria then in effect.  However the 
examiner did not list the stressors supporting the diagnosis.  
VA had hospitalized the veteran in August 1995 and reported 
acute grief reaction and major depressive episode, apparently 
related to the instantaneous death of the veteran's companion 
in a motor vehicle accident about two months earlier.  

Since the October 1995 examination, VA has adopted new 
diagnostic criteria for psychiatric disorders that also 
included a change in PTSD considerations regarding the 
definition of a stressor.  The veteran is entitled to have 
his claim adjudicated under these provisions or applicable 
VBA ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual M21-1) 
provisions whichever are more favorable to him.  See Cohen, 
10 Vet. App. at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 
(1991).

The Board also observes that the veteran reported in sworn 
testimony of his proximity to combat (Transcript at 6-9) and 
other events and more recent treatment for PTSD.


Although the service department did respond in April 1996 to 
a RO request for stressor verification, there was no 
explanation of the significance of the personnel record 
reference to the veteran's military campaign participation 
that must now be explained.  In addition, the service 
department asked for more detailed information regarding 
claimed rocket attacks and deaths the veteran mentioned. 

In view of the recent legal precedent in Cohen and Gaines as 
applied to the facts of this appeal, the case is again 
remanded for the following action:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's representation 
agreement that should be clarified with 
the veteran's attorney.

2.  The veteran and his representative 
should be advised that they may submit 
additional evidence or argument in the 
matter on appeal.

3.  The RO should, through the veteran's 
attorney if necessary, again ask the 
veteran to identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

4.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

5.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
records.  This summary, and all 
supporting documents regarding the 
veteran's claimed stressor(s) should be 
sent to the along with the personnel 
records to the Headquarters, U.S. Marine 
Corps Personnel Management Support Branch 
(MMSB), 2008 Elliot Road, Quantico, 
Virginia 22134-5030, to attempt to 
confirm any of the stressors claimed by 
the veteran and to obtain an explanation 
of the significance of the reference to 
the veteran's participation in 
"...Counter-Insurgency Operations in the 
Republic of South Vietnam with the 1st 
Marine Division..." in the personnel 
records as that may influence the 
determination of whether the veteran 
engaged in combat with the enemy.  

That agency should be requested to verify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

6.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat, or whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

7.  If, and only if the RO has determined 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred, the RO should schedule the 
veteran for a VA examination by a board 
of two psychiatrists who have not 
previously examined him, if possible, to 
determine whether the veteran has PTSD 
that is related to events in service.  
The claims file and a separate copy of 
this remand should be made available to 
the examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  Prior to the examinations, 
the RO is to inform the examiners of the 
results of its determination in paragraph 
(6) above as to the existence of a 
stressor or stressors.  The examiners 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The report of the examination 
should include the rationale for all 
opinions expressed.  Any necessary 
special studies or tests should be 
accomplished.  The examiners should also 
be requested to determine whether 
clarification of the veteran's diagnosis, 
if any, would be assisted by a period of 
hospitalization for observation and 
examination.  If the examiners determine 
that a period of hospitalization is not 
required, they should so state.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of service 
connection for PTSD in accordance with 
the adjudication guidance in Gaines v. 
West and Cohen v. Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


